Citation Nr: 0102133	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from August 1966 to 
August 1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 

In an August 1996 statement, the appellant requested service 
connection for peripheral neuropathy and chloracne.  This 
matter is referred to the RO for appropriate action.  

The issue of entitlement to an increased evaluation for tinea 
versicolor is remanded to the RO, as discussed below.


FINDING OF FACT

The appellant's disability from post-traumatic stress 
disorder is manifested by symptoms of depression, nightmares, 
panic attacks, mood swings, flashbacks, memory loss, suicidal 
ideation, some homicidal thoughts, and some impairment in the 
ability to concentrate, without total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.



CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for post-traumatic stress disorder (PTSD) 
was granted by an August 1996 rating decision, and a 50 
percent rating was assigned, effective from November 1994.  
In October 1997, the appellant filed a claim for an increased 
rating.  In a December 1997 rating decision, his disability 
rating was increased to 70 percent, effective from October 
1997.  He claims entitlement to a higher rating.  He reports 
that he has nightmares, severe panic attacks, mood swings, 
flashbacks, problems remembering things, difficulty 
concentrating, suicidal and homicidal ideation, and that he 
stays depressed a lot.  He states that he has difficulty at 
his job because he forgets to do some things.  He also states 
that he is unable to drive (his spouse drives him) due to 
panic attacks.  He works 36 hours per week (which is normal 
for him because he works 12 hour shifts).  He is eligible for 
retirement, but he chooses not to do so for financial 
reasons.  He reportedly does not participate in any social 
activities; he does go to group therapy once per week.  The 
record indicates that he was hospitalized in 1994 for PTSD 
for 6 weeks; no further hospitalization has been reported or 
shown by the medical evidence of record.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The RO has evaluated the appellant's PTSD by application of 
the criteria set forth under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, a 100 percent rating is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships. 

The Board has considered the evidence of record and finds 
that the preponderance of the evidence is against the claim 
for an increased rating for PTSD.  The Board finds that the 
evidence does not show total occupational and social 
impairment in this case.  First, the record does not show 
gross impairment in thought processes or communication.  VA 
examination in October 1997 indicates that the appellant was 
able to communicate well with the examiner in that he 
reported his symptoms, complaints, etc.  Psychiatric 
evaluation in November 1998 indicates that his thought 
processes appeared clear and logical.  He showed no flight of 
thought.  Therapy records dated in 1997 and 1998 primarily 
indicate that he had organized thought process, was 
cooperative and displayed appropriate behavior.  The 
undersigned also had the opportunity to communicate with and 
observe the appellant during a hearing held in November 2000 
and found that he was able to communicate effectively and 
appropriately and that no evidence of impairment in thought 
processes or communication was displayed.  

With regards to persistent delusions or hallucinations, the 
Board notes that VA examination in October 1997 indicates 
that the appellant denied auditory/visual hallucinations or 
delusions.  Psychiatric evaluation in November 1998 indicates 
that he denied delusions or auditory/visual hallucinations.  
Clinical records also fail to indicate that he had persistent 
delusions or hallucinations.  Thus, the Board concludes that 
evidence of persistent delusions or hallucinations is not 
shown.      

The Board also finds that grossly inappropriate behavior is 
not shown by the evidence of record.  As mentioned above, 
therapy records from 1997 and 1998 indicate that the 
appellant's behavior was appropriate.  Psychiatric evaluation 
in November 1998 indicates that he was cooperative and that 
his affect was appropriate.  On observation of the appellant 
during the November 2000 hearing, the Board notes that 
grossly inappropriate behavior was not displayed.   

In addition, the Board finds that intermittent inability to 
perform activities of daily living (including maintenance of 
minimal hygiene) is not shown.  On October 1997 examination, 
the appellant appeared neat and clean.  On psychiatric 
evaluation in November 1998, he was casually dressed and 
groomed.  And, the record indicates that he is able to and 
continues to work full-time, albeit, with difficulty due to 
impaired memory.  The Board concludes that neither 
intermittent inability to perform activities of daily living 
nor disorientation to time and place is shown by the record.  
Specifically, it is noted that VA examination in October 1997 
indicates that he was fully oriented, and that psychiatric 
evaluation in November 1998 showed that he was alert and 
oriented times four.  Moreover, while there is some 
impairment in memory which affects his job performance, he 
has neither reported nor do the medical/psychiatric records 
indicate that he has memory loss for name of close relatives, 
own occupation, or own name.    

Concerning the criteria of persistent danger of hurting self 
or others, it is noted that the appellant denied suicidal or 
homicidal ideation at the October 1997 VA examination.  
Therapy records from 1997 and 1998 also indicate that he was 
not suicidal or homicidal and that he maintained behavioral 
control.  November 1998 psychiatric evaluation indicates that 
he reported that he thought about suicide every day, but 
denied any current suicidal ideations.  He also had an urge 
to hurt people occasionally, but could control himself.  An 
April 2000 VA treatment record indicates that he admitted to 
occasional suicidal/homicidal ideation.  He had never made an 
actual attempt, but had gone as far as to make provisions for 
an attempt.  He did not have suicidal ideation at that time, 
however, it was obvious that he experienced suicidal ideation 
frequently.  He remained potentially suicidal every day, and 
needed to be kept under very close observation.  

While the record shows that the appellant has occasional 
homicidal thoughts, he has been able to control them.  No 
violence has been reported.  Concerning suicidal ideation, 
the Board notes that the clinical records in 1997 and 1998 
primarily indicate that he was not suicidal.  Psychiatric 
evaluations in November 1998 and April 2000 indicate frequent 
suicidal ideation.  There have reportedly been suicidal 
thoughts and plans; however, no attempts have ever been made.  
He has never been hospitalized due to suicidal attempt or due 
to being a threat to himself or others.  The Board notes the 
VA examiner's April 2000 statement that the appellant was 
potentially suicidal every day; however, the empirical 
evidence indicates that he is not in persistent danger of 
hurting himself or others.  He has been able to control his 
urge to hurt himself or others at all times.  The Board 
concludes that the appellant is not shown to be in persistent 
danger of hurting himself or others.   

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record 
indicates that he was last hospitalized for 6 weeks in 1994.  
No further hospitalizations have been reported.  While he 
does receive therapy and treatment for his PTSD on a regular 
basis, it has not been shown that such treatment so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.      

With regards to marked interference with employment, the 
Board finds that this is not shown.  It is noted that the 
appellant has received written reprimands in April 1998 and 
August 1999 for failing to perform certain actions.  A letter 
from J.L.S. (the process manager of #34 paper machine), dated 
in November 2000, indicates that the appellant had had 
problems at work, and had received oral and written 
reprimands.  The reprimands were for forgetting to do things 
pertaining to his job, inappropriate communication with co-
workers and supervisors, and severe mood swings.  He had 
reportedly stated on numerous occasions that if people at 
work did not leave him alone, he would hurt someone.  He has 
also reported (psychiatric examination in November 1998) that 
his panic attacks interfered with his work.  

Clearly, there is severe impairment of industrial capability 
in this case.  However, such impairment is anticipated by the 
schedular criteria and the 70 percent rating is of itself 
recognition of such impairment.  The record does not show 
that the disability markedly interferes with the appellant's 
employment so as to make application of the regular schedular 
criteria impractical.  The Board notes that the appellant's 
Global Assessment of Functioning (GAF) scores have been in 
the range of 40-50, which is indicative of serious symptoms 
or serious impairment of social and occupational functioning.  
Diagnostic and Statistical Manual of Mental Disorders, (pp. 
46-47)(4th ed., revised 1994).  The Board also notes that 
despite the fact that he is retirement eligible, he is able 
to and continues to work full-time, albeit with some 
difficulty due to impairment of memory, and, perhaps, panic 
attacks and mood swings.  In short, the Board does not find 
that the disability picture in this case is so exceptional or 
unusual so as to require referral for the assignment of an 
extraschedular rating; the impairment resulting from PTSD is 
adequately compensated by the 70 percent rating assigned. 

    
ORDER

Entitlement to an increased rating for post-traumatic stress 
disorder is denied.



REMAND

The Board notes that the appellant received service 
connection and a noncompensable rating for tinea versicolor 
by means of a rating decision dated in May 1994.  A rating 
decision dated in August 1996, changed the service connected 
disability to dermatitis, and awarded a 10 percent rating for 
dermatitis.  The evidence of record indicates that the 
appellant has dermatitis throughout his body.  He reports 
constant itching.  The Board requests that a VA examination 
be conducted to determine the extent and severity of his 
service connected skin condition.  In addition, it is noted 
that the appellant has reported treatment at the Huntsville 
and Birmingham VA clinics, as well as by his private doctor 
(Dr. W. in Russellville, Alabama), for his skin condition.  
Records of treatment for his skin condition not already 
associated with the claims file should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain any pertinent treatment 
records not already associated with the 
claims file.  The RO should request that 
the appellant identify any medical 
providers/facilities, to include VA 
medical facilities, where he has received 
treatment for his skin condition, and the 
RO should take the necessary steps to 
obtain such identified treatment records 
(if not already associated with the 
claims file).  It is specifically noted 
that the appellant has reported that he 
has received treatment for his skin 
condition at the Huntsville and 
Birmingham VA clinics, as well as his 
private physician (Dr. W.); the RO should 
take the necessary steps to obtain any 
such records not already associated with 
the claims file.  


2.  Once the above has been accomplished, 
the RO should schedule the appellant for 
a VA skin examination.  The examiner 
should indicate the diagnosis of the 
appellant's skin disorder(s).  The 
examiner should also report the 
appellant's complaints and symptoms as 
well as the severity and frequency of 
such symptoms and complaints.  If there 
is more than one diagnosis, the examiner 
is to specify which symptoms/complaints 
are associated with which diagnosed 
condition.  The claims file is to be made 
available to the examiner for review.  
Pictures of the areas affected by the 
appellant's service connected skin 
condition should also be obtained and 
associated with the claims file.    

3.  The RO should then readjudicate the 
claim on appeal.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

If the benefit sought on appeal remains denied, the claims 
file should be returned to the Board, following the 
appropriate appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



